Citation Nr: 1108386	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for gastroesophagitis (irritable colon syndrome).

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for ovarian cancer.

4.  Entitlement to an initial compensable rating for removal of ovaries and residuals of ovarian cancer. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Colombia, South Carolina.  Since that time, the Veteran's claims file was transferred to the RO in St. Louis, Missouri.  In February 2009, the Board remanded for further development. 

The Board notes that in an October 2010 statement, the Veteran raised the issue of whether a September 15, 2010, rating decision that granted service connection for removal of ovaries and residuals of ovarian cancer and assigned a noncompensable evaluation should be revised or reversed on the grounds of clear and unmistakable error.  However, such a claim is premature as the September 2010 decision has not yet become final.  See 38 C.F.R. § 3.105(a) (2010).  Furthermore, the Veteran's disagreement with the September 2010 decision is addressed further in the REMAND portion of this decision. 

The issue of entitlement to an initial compensable rating for removal of ovaries and residuals of ovarian cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a September 2010 rating decision, VA granted the Veteran's claim for service connection for irritable colon syndrome and assigned a 10 percent evaluation, effective January 3, 2005. 

2.  In a September 2010 rating decision, VA granted the Veteran's claim for service connection for hiatal hernia and assigned a 30 percent evaluation, effective January 3, 2005. 

3.  In a September 2010 rating decision, VA granted the Veteran's claim for service connection for removal of ovaries and residuals of ovarian cancer and assigned a noncompensable evaluation, effective January 3, 2005. 


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the Board pertaining to the claim for service connection for gastroesophagitis (irritable colon syndrome).  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.101 (2010).

2.  There is no longer an issue of fact or law before the Board pertaining to the claim for service connection for hiatal hernia.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.101 (2010).

3.  There is no longer an issue of fact or law before the Board pertaining to the claim for service connection for removal of ovaries and residuals of ovarian cancer.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.101 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a) (West 2002 & Supp. 2010).  The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

In a September 2010 rating decision, the Appeals Management Center (AMC) granted service connection for irritable colon syndrome and assigned a 10 percent evaluation, effective January 3, 2005;  hiatal hernia and assigned a 30 percent evaluation, effective January 3, 2005; and removal of ovaries and residuals of ovarian cancer and assigned a noncompensable evaluation, effective January 3, 2005.  Except as to the evaluation assigned for the removal of ovaries and residuals of ovarian cancer which is addressed below, the Veteran has not appealed the evaluations or the effectives dates assigned in the September 2010 rating decision.

As a result, the grants of service connection for irritable colon syndrome, hiatal hernia, and removal of ovaries and residuals of ovarian cancer has fully resolved those issues and renders the appeal moot as to those issues because the relief sought on appeal, the grant of service connection, has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.101 (2010).


ORDER

The appeal of the denial of service connection for gastroesophagitis (irritable colon syndrome) is dismissed.

The appeal of the denial of service connection for a hiatal hernia is dismissed.

The appeal of the denial of service connection for ovarian cancer is dismissed.

REMAND

As noted above, in a September 2010 rating decision, the AMC, inter alia, granted the Veteran's claim for service connection for removal of ovaries and residuals of ovarian cancer and assigned a noncompensable evaluation, effective January 3, 2005.  Review of the record shows that in a statement received in October 2010, the Veteran disagreed with the September 2010 rating decision as to the assigned noncompensable evaluation.  The RO has not issued the Veteran a statement of the case (SOC) that addresses this issue, therefore a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2010); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC pertaining to the issue of entitlement to an initial compensable rating for removal of ovaries and residuals of ovarian cancer.  The Veteran is hereby notified that, following the receipt of the SOC concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should the case be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


